Citation Nr: 1335329	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-25 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1967.  

In September 1996, the Board denied service connection for an acquired psychiatric disorder.  

In December 2006, the Board denied service connection for PTSD.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the RO which found that new and material evidence had not been received to reopen the claim of service connection for PTSD.  


FINDINGS OF FACT

1.  Service connection for PTSD was last finally denied by the Board in December 2006.  

2.  The evidence received since the December 2006 Board decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The December 2006 Board decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2007 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was last readjudicated in a supplemental statement of the case (SSOC) issued in June 2010.  

Furthermore, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has actual knowledge of the evidence he is required to submit in this case.  Based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and recent VA medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  








Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for PTSD was denied by the Board in December 2006.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, no exceptions to finality apply and that decision is final as to the evidence then of record.  Id.  

The Veteran's specific request to "reopen" his claim for service connection was received in June 2007, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In June 2007, the Veteran also claimed clear and unmistakable error in an October 2002 rating action which denied service connection for PTSD. This rating action, however, was subsumed by the December 2006 Board decision and thus this contention will not be addressed in this decision.

The evidence of record at the time of the December 2006 Board decision included the Veteran's STRs and service personnel records, VA and private medical records for treatment from 1993 to 2004, additional reports and medical records from the Social Security Administrative (SSA), employment health records from 1975, a transcript of a September 2003 hearing before member of the Board, and a sworn statement from the Veteran's brother, [redacted].  

The Board denied the Veteran's claim for PTSD in December 2006, on the basis that there was no probative evidence that showed or corroborated the Veteran's alleged stressor of a sexual assault in service.  The Board found that there was no evidence in the service records of any behavioral changes, treatment for any physical conditions consistent with an assault, requests for transfer, episodes of depression, panic attacks, anxiety without an identifiable cause, unexplained economic or social behavior changes, deterioration in work performance or substance abuse.  While the evidence included a diagnosis of PTSD related to a sexual assault in service, the Board found that the diagnosis was based entirely on the Veteran's self-described history, and that there was no probative evidence which confirmed the alleged stressor.  

While the service records showed that the Veteran had disciplinary problems in service, the infractions predated his alleged sexual assault.  The service records showed that the Veteran was a disciplinary problem from the time he was assigned to his unit in Germany in 1965, and was described by his commanding officer as a constant source of trouble.  He received an Article 15 UCMJ for willfully disobeying a lawful order in October 1965, and received a special court martial in November 1965, for disrespectful language toward a sergeant and willful damage of government property.  He was sentenced to 90 days confinement (served 30 days), fined $150 and received a reduction in rank.  All of these events occurred prior to his allegation of sexual assault.  

After he was released from confinement, the Veteran underwent a psychiatric evaluation in December 1965 for consideration of administrative discharge from service.  At that time, the Veteran reported that he could be a good soldier and wanted to succeed in the military.  The psychiatric examination showed no evidence of a thought disorder, psychosis or any other mental condition.  The examiner concluded that there was no psychiatric contraindication for an administrative separation.  Other than an Article 15 for unauthorized absence for several hours in April 1966, the service records showed no further disciplinary problems or any complaints, treatment or diagnosis for any psychiatric problems in service.  The Veteran received an honorable discharge from service in March 1967.  

The post service records showed that the Veteran was first seen for psychiatric problems in February 1993, at which time, he related his symptoms to an incident 13 year earlier, when he was fired from his job with the railroad.  Subsequent psychiatric reports up until July 2001, showed that he repeatedly complained of being haunted in dreams and recollections of the incident that led to his firing in 1979, with occasional reference to having been wrongfully convicted and confined in service.  In a stressor statement received in February 2001, and in a letter received in March 2001, the Veteran reported that his psychiatric were related to his confinement in service, but made no mention of a sexual assault.  He reported that he was humiliated after being forced to stand in a line-up, where they were looking for a serial killer.  He also reported having nightmares for years about a guard standing behind him with a loaded M-14 and shaking uncontrollably while getting ready to transport him to Frankfurt.  

The February 1995 SSA decision found the Veteran was unemployable since December 1993, due to mood disorder and anxiety-related disorder.  On a psychiatric evaluation in May 1994, the Veteran reported vague and nonspecific symptoms of irritability and nervousness since 1967, and mentioned that he was incarcerated in service for 30 days for destruction of government property.  The Veteran made no mention of any sexual or personal assault.  

The first report of the alleged sexual assault was on a private psychiatric examination in July 2001.  At that time, the Veteran reported that he was in the stockade with several homosexuals and that they forced him to participate in anal sex.  He said that "I was threatened and afraid, and so I did it."  

In a sworn statement, dated in January 2003, the Veteran's brother, [redacted], reported that the Veteran wrote to him in 1965, and told him that he was coerced into having sex with another male inmate while confined to the stockade.  

The evidence added to the record since the December 2006 Board decision consists of another sworn statement from the Veteran's brother, [redacted], and a statement from a longtime friend of the Veteran, [redacted].  His brother reported that the Veteran wrote to him in 1965, and told him that when he was in the stockade, "two men jumped him from behind, knocked him to the floor and proceeded to sexually assault him."  His brother also described the Veteran's behavior before and after service, and indicated that he was a changed man after service.  

The letter from the Veteran's longtime friend included a description of the Veteran's attitude and behavior prior to service, and that he was confused and very withdrawn after coming home from service.  

In this case, the additional evidence is cumulative and redundant of previously considered evidence and does not offer any new or probative information that would tend to confirm the Veteran's alleged stressor in service.  The evidence previously considered included a sworn statement from the Veteran's brother in which he asserted that the Veteran wrote to him that he was "coerced" into engaging in anal sex in the stockade.  However, his current sworn statement departs significantly from his earlier account and indicated that his brother was violently and forcibly raped.  The significant departure in his current description of what his brother told him in 1965, raises serious doubts as to the reliability and accuracy of his recollections.  In any event, the letter from his brother is essentially cumulative of evidence previously considered.  The letter from the Veteran's longtime friend offered no information concerning the alleged stressor in service, and is of no probative value.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  




ORDER

As new and material evidence has not been received to reopen the claim of service connection for PTSD, the appeal is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


